United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1369
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                        David Andrew Nathaniel Madden

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                           Submitted: November 6, 2019
                             Filed: November 8, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

       David Madden appeals after a jury found him guilty of a robbery offense, and
the district court1 sentenced him to 70 months in prison. Madden argues that the

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
district court improperly admitted evidence at trial and that the verdict was “against
the weight of the evidence.”

      We conclude that the district court did not abuse its discretion in admitting,
under Federal Rule of Evidence 404(b), text messages referring to alleged past drug
transactions. See Fed. R. Evid. 404(b) (evidence of crime, wrong, or other act is not
admissible to prove defendant’s character to show he acted in accordance with
character; it may be admitted to prove, inter alia, intent or knowledge); United States
v. Rembert, 851 F.3d 836, 839 (8th Cir. 2017) (Rule 404(b) ruling is reviewed for
abuse of discretion and will be reversed only when evidence clearly has no bearing
on issues in case and was introduced solely to prove defendant’s propensity to
commit criminal acts); see also United States v. Franklin, 250 F.3d 653, 658 (8th Cir.
2001) (Rule 404(b) evidence is admissible if it is relevant to material issue, proved
by preponderance of evidence, higher in probative value than in prejudicial effect,
and similar in kind and close in time to crime charged).

       We ascertain no error in the district court’s admission, under Federal Rule of
Evidence 801(d)(2)(E), of text messages between the co-defendant and a third person
regarding the instant robbery offense. See Fed. R. Evid. 801(d)(2)(E) (statement
made by party’s co-conspirator during and in furtherance of conspiracy is not
hearsay); United States v. Mayfield, 909 F.3d 956, 961 (8th Cir. 2018) (district
court’s Rule 801(d)(2)(E) fact finding is reviewed for clear error, and decision to
admit or exclude statement is reviewed for abuse of discretion), cert. denied, 139 S.
Ct. 2628 (2019); see also United States v. Torrez, 925 F.3d 391, 395 (8th Cir. 2019)
(to admit statements under Rule 801(d)(2)(E), government must show (1) that
conspiracy existed; (2) that defendant and declarant were members of conspiracy; and
(3) that declaration was made during course and in furtherance of conspiracy).

      We also conclude that the district court did not abuse its discretion in admitting
expert testimony by a law enforcement officer. See United States v. Schwarck, 719

                                          -2-
F.3d 921, 923-24 (8th Cir. 2013) (admission of expert testimony is reviewed for
abuse of discretion; district court may permit law enforcement officer to give expert
testimony concerning modus operandi of drug dealers; expert testimony permissibly
explained significance of evidence that would not be familiar to average jurors).

       Finally, we conclude that the evidence was sufficient to support Madden’s
conviction. See United States v. Birdine, 515 F.3d 842, 844 (8th Cir. 2008)
(sufficiency of evidence to sustain conviction is reviewed de novo, viewing evidence
in light most favorable to verdict, and giving verdict benefit of all reasonable
inferences).

      Accordingly, we affirm.
                     ______________________________




                                         -3-